Order entered April 30, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-15-00043-CV

                                IN THE MATTER OF L. A. T.

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 401-82467-03

                                           ORDER
       We DENY the State’s motion to dismiss for lack of jurisdiction.

       We GRANT the State’s motion for extension of time to file brief and ORDER the brief

be filed no later than May 24, 2015.




                                                      /s/   CRAIG STODDART
                                                            JUSTICE